Citation Nr: 1547686	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The appellant served in the Army National Guard from December 1965 to December 1971, and had periods of active duty for training (ACDUTRA) and inactive duty for training, including a period of ACDUTRA from March to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for low back condition, degenerative changes of the lumbar spine.  

The claim was remanded by the Board for additional development in May 2014.  As the requested development has been completed, the claim has been returned for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

A chronic low back disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in May 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  In December 2012 and July 2014 letters, he was informed about the types of evidence that could be submitted to support a claim for service connection resulting from an injury incurred while on ACDUTRA and inactive duty for training (INACDUTRA).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Service treatment records from the appellant's period of ACDUTRA from March to July 1967 have been obtained.  A May 2008 response from the National Personnel Records Center (NPRC) indicated that all available records had been mailed.  A June 2008 response from the State Adjutants General Office of California indicated that there were no available records for the appellant.  A January 2013 memorandum outlined the steps that were taken to attempt to obtain any outstanding service treatment records and the appellant was informed in a January 2013 letter that records from May to December 1971 were determined to be unavailable.  

Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the appellant.  In a November 2008 statement, the appellant reported that he had already submitted all relevant records from Dr. F.B. and there was no reason to continue requesting them.  

The appellant was provided with a VA examination in July 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the appellant's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in May 2014, when it was remanded for additional development.  In accordance with the remand instructions, July 2014 letter providing additional VCAA notice regarding INACDUTRA was issued, the July 2014 VA examination was provided, and a supplemental statement of the case was issued in November 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that he incurred a low back disability as a result of a fall during training with the Army National Guard in 1971.  The medical evidence of record, including private medical records and VA examinations, documents a current low back disability, to include degenerative disc disease of the lumbar spine and intervertebral disc disease (IVDS).  

The service treatment records associated with the claims file are negative for any evidence of an injury or symptoms related to the low back.  A June 1967 separation examination was negative for spine and other musculoskeletal impairments and the appellant denied recurrent back trouble in a June 1967 report of medical history.  As noted above, records from 1971 have been determined to be unavailable.  

The first evidence of any post-service low back symptoms or treatment came in an April 1999 private treatment record, where low back strain was diagnosed after the appellant experienced back pain during golf.  Private treatment records document a motor vehicle accident in February 1998, falls from a ladder in November 1998 and August 2000, and a work-related fall down a stairwell in April 2005, although the appellant did not complain of any low back symptoms at that time.  

A Social Security Administration (SSA) disability determination in August 2007 noted the appellant's work history as a carpenter and noted that that work involved a medium to very heavy exertional level.  The appellant was determined to be disabled for the purpose of SSA disability benefits beginning in January 2006 following knee replacement surgery, resulting from the April 2005 work-related knee injury.  

In a July 2006 private treatment record, the appellant stated that he felt that his back pain could be due to his knee replacement surgery because he was off balance.  An August 2006 private treatment record stated that the appellant's low back pain was likely due to obesity and arthritis.  

The appellant filed his initial claim for compensation for back disability in March 2008.  He indicated that the onset of a lower back injury was during basic training.  

During an August 2008 VA examination, the appellant noted that his back pain began after a fall during service, for which he was treated with pain killers.  He stated that there had been no back trauma in the past and there was no other back injury during service.  He reported that he was never put on any prolonged limited duty secondary to his back problems during service.  After discharge, he reported that he had back pain off and on, which was managed initially with muscle relaxants and then pain killers.  The pain progressed until he began to notice numbness in his lower extremities.  The examiner did not provide a medical opinion regarding the etiology of the appellant's low back disability.  

The appellant was provided with a VA examination in July 2014, during which he reported that he could not recall the specific date of onset of his back pain.  He stated that he saw the medics, received a shot for the pain, and returned to his work detail without receiving an X-ray.  He reported that his back pain continued, but he never went back for treatment.  The appellant reported that after discharge, he worked as a receiving clerk for five years and then in general indoor labor without heavy lifting for two years.  Thereafter, he went to carpenter's apprentice school for two years and was a carpenter for 17 years, during which time he reported that he did a lot of lifting as well as dry-walling.  

After reviewing the evidence of record, the examiner stated that although the appellant has a current low back condition, review of the file fails to reveal any documentation of either an acute incident for which the appellant sought medical care in service, a chronic disability during service, or showing of continuity of symptoms thereafter.  The examiner noted that after the claimed acute injury, the appellant was able to remain with his unit and complete his tour, showing no apparent chronicity of the condition.  Furthermore, the examiner noted that the appellant was gainfully employed after discharge, for more than 26 years, 17 of which were as a carpenter doing physical labor.  The examiner also noted that the earliest documentation of a back condition found in the medical records was in 1999, 28 years after release from service.  As such, the examiner concluded that there cannot be a nexus between an acute condition in service and the current low back disability.  The examiner further concluded that it is much more likely that the etiology of his current back condition is a combination of his documented morbid obesity, years of manual labor, and aging with wear and tear over time.  

The Board notes that the evidence demonstrates a current disability.  There are no service treatment records confirming the incident of a low back injury.  In his application for compensation, the appellant claimed low back injury during basic training (presumably early in his service) and later claimed it was in 1971, near the end of his period of service.  Assuming that there was an injury some time during a period of ACDUTRA or inactive duty for training, the Board finds that the weight of the evidence is against a finding of a nexus between the current disability and the alleged in-service injury.  

By the appellant's own account, following the in-service injury, he received treatment just one time, which simply consisted of the use of pain medication, after which he was able to return to his work detail and continue his service.  He claimed that he had back pain on and off again since that injury.  However, the first medical evidence of record reflecting back problems is more than 27 years after service in April 1999, following a game of golf.  He did not report long-standing back problems at this time or at any other time when seen for back problems prior to filing his claim for compensation in 2008.  The Board does not find his claim that back problems persisted since service convincing.  It seems probable that if significant longstanding back problems existed, they would have been mentioned when the appellant was seeking treatment in 1999 and thereafter.  As noted in the SSA disability benefit records and during the July 2014 VA examination, the appellant worked for more than 26 years following discharge, including at least 17 years in a physically demanding job as a carpenter.  Moreover, the record demonstrates that he appellant experienced four post-service accidents, involving injuries to his shoulder, wrist, and knee.  The appellant reported during 2006 private treatment that one of his post-service accidents led to his knee replacement surgery, which he felt in turn led to his back pain.  

The Board acknowledges the appellant's reports that his current back disability is etiologically related to his in-service back injury.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic disability, including arthritis, is commonly known and, therefore, the appellant's testimony that current degenerative disc disease in the lumbar spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, there is a significant gap between the first evidence of a low back disability and service, a gap which included four distinct accidents and 17 years of strenuous manual labor.  Moreover, the appellant himself reported a different, non-service connected etiology for his back pain more than 34 years post-discharge.  This evidence weighs against the appellant's more recent claim that low back disability is due to inservice trauma.  

In addition, the Board finds the 2014 VA examination and opinion, which is against the claim, to be more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the appellant's history and opinions.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the appellant's current low back disability and alleged in-service back injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


